UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7689


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHNNY MACK BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    James P. Jones,
District Judge.   (3:94-cr-00027-JPJ-RSB-1; 3:13-cv-80651-JPJ-
RSP)


Submitted:   February 10, 2014            Decided:   February 21, 2014


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Mack Brown, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United States  Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johnny Mack Brown seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

denying    his      motion     for       reconsideration.              The    order       is   not

appealable       unless        a    circuit          justice     or     judge       issues       a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability           will     not     issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,      a    prisoner          satisfies    this    standard       by

demonstrating         that     reasonable            jurists    would        find    that      the

district       court’s      assessment       of       the    constitutional         claims      is

debatable      or     wrong.        Slack     v.      McDaniel,       529 U.S. 473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Brown has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense       with    oral        argument       because       the     facts       and     legal



                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3